DETAILED ACTION
This is on the merits of Application No. 17/154339, filed on 01/21/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4993529 to Leigh-Monstevens et al. in view of U.S. Patent No. 4887461 to Sugimoto et al.
Leigh-Monstevens discloses:
(Claim 1) A clutch assembly for a manual transmission of a motor vehicle (Fig. 2), the clutch assembly comprising: an axially running transmission input shaft (16) configured to be coupled to a motor output shaft (Col. 1 ln 23-33, engine output) by way of a clutch (clutch that actuator 10 actuates) having a central release mechanism (24) disposed on the axially running transmission input shaft, wherein the central release mechanism is interchangeable, and wherein the central release mechanism includes a first part (42, 36) and a second part (44, 44b), the first part surrounding the axially running transmission input shaft and fixed relative to the axially running transmission input shaft, the second part surrounding the axially running transmission input shaft and displaceable in an axial direction relative to the first part from a position in which a first axial end of the first part is flush with a second axial end of the second part (See Fig. 2, 44b is flush with 36), the second part also including a portion that is located radially inwardly relative to an outer surface of the first part (see Fig. 2, 44 is radially inward of an outer surface of 42).
(Claim 11) A clutch assembly (Fig. 2) comprising: a transmission input shaft (16) having an interchangeable central release mechanism (24) disposed on the transmission input shaft and wherein the central release mechanism includes a first part (42, 36) and a second part (44, 44b), the first part surrounding the axially running transmission input shaft and fixed relative to the axially running transmission input shaft, the second part surrounding the axially running transmission input shaft and displaceable in an axial direction relative to the first part from a position in which a first axial end of the first part is flush with a second axial end of the second part (See Fig. 2, 44b is flush with 36), the second part also including a portion that is located radially inwardly relative to an outer surface of the first part (See Fig. 2, 44 is radially inward of an outer surface of 42).
Leigh-Monstevens does not disclose:
(Claim 1) wherein the axially running transmission input shaft includes at least one ferromagnetic measuring portion, wherein a magnetization of the at least one ferromagnetic measuring portion is configured to be influenced in a magnetoelastic manner by a torsion of the axially running transmission input shaft, wherein at least a portion of the central release mechanism surrounds the at least one ferromagnetic measuring portion, the central release mechanism includes a sensor device configured to measure a variable as a function of the magnetization of the at least one ferromagnetic measuring portion, the sensor device associated with an inner cylindrical surface of the first part.
(Claim 11) at least one ferromagnetic measuring portion and including a sensor device, wherein: a magnetization of the at least one ferromagnetic measuring portion is based on a torsion of the transmission input shaft, at least a portion of the central release mechanism surrounds the at least one ferromagnetic measuring portion, and the sensor device is configured to measure a variable as a function of the magnetization the sensor device associated with an inner cylindrical surface of the first part.
Sugimoto teaches: 
(Claim 1) A clutch assembly for a manual transmission of a motor vehicle (Fig. 2), the clutch assembly comprising: an axially running transmission input shaft (24) configured to be coupled to a motor output shaft (engine output) by way of a clutch (4) having a central release mechanism (See mechanism of Fig. 1) disposed on the axially running transmission input shaft, wherein the axially running transmission input shaft includes at least one ferromagnetic measuring portion (102, 104, Col. 1 ln 62-66, made of ferromagnetic material), wherein a magnetization of the at least one ferromagnetic measuring portion is configured to be influenced in a magnetoelastic manner by a torsion of the axially running transmission input shaft (see abstract, senses torque through magnetic flux of the shaft), wherein at least a portion of the central release mechanism surrounds the at least one ferromagnetic measuring portion (See Fig. 1, surrounds measuring portions), and wherein the central release mechanism is interchangeable and includes a sensor device (Fig. 2 element 100) configured to measure a variable as a function of the magnetization of the at least one ferromagnetic measuring portion (Abstract, title, Fig. 7, measures torque as a function of magnetization), and wherein the central release mechanism includes a first part (see annotated Fig. 1 below element 11) and a second part (see annotated Fig. 1 below element 12), the first part surrounding the axially running transmission input shaft and fixed relative to the axially running transmission input shaft, the second part surrounding the axially running transmission input shaft and displaceable in an axial direction relative to the first part, the second part also including a portion that is located radially inwardly relative to an outer surface of the first part, the sensor device associated with an inner cylindrical surface of the first part (See Fig. 2, Col. 3 ln 47-58, clutch release bearing for a clutch, element 28 is displaceable with annotated element 12).
(Claim 11) A clutch assembly (Fig. 2 element 4) comprising: a transmission input shaft (24) having at least one ferromagnetic measuring portion (102, 104, Col. 1 ln 62-66, made of ferromagnetic material); and an interchangeable central release mechanism (See mechanism of Fig. 1) disposed on the transmission input shaft and including a sensor device (Fig. 2 element 100), wherein: a magnetization of the at least one ferromagnetic measuring portion is based on a torsion of the transmission input shaft (see abstract, senses torque through magnetic flux of the shaft), at least a portion of the central release mechanism surrounds the at least one ferromagnetic measuring portion (See Fig. 1, surrounds measuring portions), and the sensor device is configured to measure a variable as a function of the magnetization (Abstract, title, Fig. 7, measures torque as a function of magnetization) wherein the central release mechanism includes a first part (see annotated Fig. 1 below element 11) and a second part (see annotated Fig. 1 below element 12), the first part surrounding the axially running transmission input shaft and fixed relative to the axially running transmission input shaft, the second part surrounding the axially running transmission input shaft and displaceable in an axial direction relative to the first part, the second part also including a portion that is located radially inwardly relative to an outer surface of the first part, the sensor device associated with an inner cylindrical surface of the first part (See Fig. 2, Col. 3 ln 47-58, clutch release bearing for a clutch, element 28 is displaceable with annotated element 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Leigh-Monstevens to have the sensor device and ferromagnetic portions, as taught by Sugimoto, in order to sense the amount of torque of the shaft in a compact and light fashion without direct connection. The need for torque sensors on disconnect clutches are well-known. One of ordinary skill in the art would be able to apply the torque sensor arrangement of Sugimoto to the structure of Leigh-Monstevens and produce predictable results.
The combination of Leigh-Monstevens and Sugimoto further teach:  
(Claim 4) wherein the at least one ferromagnetic measuring portion is configured to be integral to the axially running transmission input shaft (Sugimoto Fig. 3, integral to shaft).
(Claim 5) wherein the sensor device is disposed to be at least predominantly radially inward on the central release mechanism (Sugimoto Fig. 6).
(Claim 6) wherein the sensor device includes at least one sensor unit (Sugimoto 106 108) configured to measure the variable as the function of the magnetization of the at least one ferromagnetic measuring portion, and-3-Appln. No.: 17/154,339Attorney Docket No.: 84328394 wherein the variable as the function of the magnetization of the at least one ferromagnetic measuring portion is a magnetic field that is outside the at least one ferromagnetic measuring portion and is at least proportionally a function of the magnetization of the at least one ferromagnetic measuring portion (Sugimoto Abstract, magnetic flux measured).
(Claim 7) wherein each of the at least one ferromagnetic measuring portion is assigned at least one of the at least sensor unit that is disposed along an axial direction to be at least partially level with the measuring portion (Sugimoto Fig. 1 106 with 102 and 108 with 104).
(Claim 9) wherein the sensor device has an output interface that is configured to emit an output signal as a function of the torsion (Sugimoto See Fig. 4, outputs torque).
(Claim 10) wherein the sensor device includes a processing unit (Sugimoto 150) configured to generate the output signal.
For claims 14-17 and 19-20, see corresponding claims 4-7, and 9-10.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Monstevens and Sugimoto in view of U.S. Patent App. Pub. No. 2014/0050565 to Schlosser et al.
	Leigh-Monstevens and Sugimoto teach:
The limitations of claims 1 and 11.
Leigh-Monstevens and Sugimoto do not explicitly teach:
(Claims 2 and 12) wherein the at least one ferromagnetic measuring portion is permanently magnetized, and wherein the variable as the function of the magnetization of the at least one ferromagnetic measuring portion is a magnetic field that is at least proportionally generated by the at least one ferromagnetic measuring portion.
Schlosser teaches:
(Claims 2 and 12) a torque sensor wherein the at least one ferromagnetic measuring portion (9 10) is permanently magnetized (Par. [0032], 9 and 10 are permanent magnetic fields), and wherein the sensor device (11 12) is configured to measure a magnetic field that is at least proportionally generated by the at least one ferromagnetic measuring portion (Par. [0033], magnetic sensors to find torque) as the variable.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Leigh-Monstevens and Sugimoto to have the portions permanently magnetized, as taught by Schlosser, as an obvious design choice to the type of measuring portion used. Different types of measuring portions are well-known for torque sensors. One of ordinary skill in the art would be able to apply the permanent magnet structure of Schlosser to the sensor of Leigh-Monstevens and Sugimoto and yield predictable results.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Monstevens and Sugimoto in view of U.S. Patent No. 6341534 to Dombrowski.
Leigh-Monstevens and Sugimoto teach:
The limitations of claims 1 and 11.
(Claims 8 18) wherein the at least one sensor unit includes a plurality of sensor units (Sugimoto 106 108).
Leigh-Monstevens and Sugimoto does not explicitly disclose:
(Claim 3) wherein the at least one ferromagnetic measuring portion of the axially running transmission input shaft includes a plurality of measuring portions that are offset in an axial direction, wherein two neighboring measuring portions among the plurality of measuring portions are in each case of opposite magnetization.
(Claim 8) wherein the at least one ferromagnetic measuring portion is assigned sensors of the plurality of sensor units that are disposed to be mutually offset.
(Claim 13) wherein the at least one ferromagnetic measuring portion of the transmission input shaft includes a plurality of the ferromagnetic measuring portions that are offset in an axial direction, wherein two adjacent ferromagnetic measuring portions among the plurality of the ferromagnetic measuring portions have opposite magnetizations.
(Claim 18) wherein the at least one sensor unit includes a plurality of sensor units, and wherein the at least one ferromagnetic measuring portion is assigned sensors of the plurality of sensor units that are disposed to be mutually offset.
Dombrowski teaches:
(Claim 3) wherein the at least one ferromagnetic measuring portion of the axially running transmission input shaft includes a plurality of measuring portions (Fig. 2, 22 24) that are offset in an axial direction, wherein two neighboring measuring portions among the plurality of measuring portions are in each case of opposite magnetization (Fig. 2, 26 28).
(Claim 8) wherein at least one ferromagnetic measuring portion is assigned a plurality of sensor units that are disposed to be mutually offset (Fig. 3 elements 34 and 38, elements 36 and 40).
(Claim 13) wherein the at least one ferromagnetic measuring portion of the transmission input shaft includes a plurality of the ferromagnetic measuring portions (Fig. 2, 22 24) that are offset in an axial direction, wherein two adjacent ferromagnetic measuring portions among the plurality of the ferromagnetic measuring portions have opposite magnetizations (Fig. 2, 26 28).
(Claim 18) wherein the at least one sensor unit includes a plurality of sensor units, and wherein the at least one ferromagnetic measuring portion is assigned sensors of the plurality of sensor units that are disposed to be mutually offset (Fig. 3 elements 34 and 38, elements 36 and 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Leigh-Monstevens and Sugimoto to have the measuring portions opposite magnetizations, as taught by Dombrowski, as an obvious design choice to the type of measuring portion used. Different types of measuring portions are well-known for torque sensors. One of ordinary skill in the art would be able to apply the permanent magnet structure of Schlosser to the sensor of Sugimoto and yield predictable results. Also, as the effects of stray magnetic fields, such as the earth's magnetic field, can be canceled out.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Leigh-Monstevens and Sugimoto to have a plurality of sensor units per ferromagnetic measuring portion, as taught by Dombrowski, as diametrically opposed pair of magnetic flux detectors would avoid potential problems from ambient magnetic field gradients and signal inhomogeneties in the circular magnetization of the polarized bands.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659